VAN WYCK, J.
The complaint alleges that the defendants, Goodman (a constable) and Feist, (who was the plaintiff in an action against ■one Weinhandler, the assignor of Katzky,) combined and conspired together for the purpose of ruining and injuring the said Weinhandler, :and used, in carrying out such conspiracy, a warrant of attachment issued in Feist- against Weinhandler, viz. for the purpose of unlawfully -and wrongfully seizing the property of Weinhandler, and procuring the delivery thereof to said Feist. To establish such conspiracy, plaintiff •was allowed -to show that such an attachment was granted, and that -defendants seized the property of Weinhandler, and caused it to be sold. The court, under objection and exception, would not allow the •defendants to show that judgment was given against Weinhandler- by •default'in the action in which the attachment was granted, and that ihe property was sold under such judgment. We think this evidence -would have tended, at least, to negative the alleged conspiracy, and ■therefore should have been admitted. We deem it unnecessary to dis•cuss the other questions raised "on the appeal, as the judgment and order must be reversed for this error, and new trial granted, with costs .to appellants to abide the event.